DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the high pressure value" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 appears to be a machine translation from foreign language with grammatical errors.  It is unclear the relationships between adjectives and nouns, the significance or meaning of the claimed ratio and the temporal linking of claim limitations is unclear.  The metes and bounds of the claim cannot be determined and are therefore indefinite.
Claims 5-6,12,14-15 use language “a predetermined condition that warms up a catalyst is satisified” and “a predetermined condition that warms up a catalyst is not satisified”, it is unclear if that means the catalyst is in a state of deliberate warming up control, or if the catalyst has already reached a state of warming up.  The metes and bounds of the claim cannot be determined and are therefore 
Claim 7 recites the limitation "the high rotation velocity" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the valve" in 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examining the limitation will be taken as “an intake valve.”
Claim 12 recites the limitation "the catalyst" and “the predetermined condition” in lines 3 and 6 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the catalyst" and “the predetermined condition” in lines 3 and 6 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the catalyst" and “the predetermined condition” in lines 4-5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
The term "high rotation velocity" in claim 7 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The metes and bounds cannot be determined and therefore the claim is indefinite.
Claims 2-15 rejected due to dependency from rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1-3,5-7,11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taisuke JP 2006316721 (machine translation see IDS) in view of Maitani US 2005/0155568.
In Re 1, Taisuke teaches A fuel injection control device (title 31 fig 1) that controls a fuel injection device (21) installed in a combustion chamber of (fig 1) an internal-combustion engine (fig 1) so as to be able to inject fuel in a direction with a sliding direction of a piston (fig 1), the fuel injection control device comprising: 
an injection controller that performs control such that the fuel injection device injects the fuel at least twice in a compression stroke (pg 2 para 1)(pgs 1-4, 7-8,10, figs 1-13). 
Taisuke does not teach, although Maitani teaches inject fuel in a direction intersecting with a sliding direction of a piston (fig 1); an acquisition unit that acquires a pressure value of the fuel supplied to the fuel injection device (para 9); wherein the injection controller performs control such that fuel injection timing of at least one time in the compression stroke is advanced earlier than fuel injection timing of a time corresponding to the high pressure value of the fuel when the fuel pressure value acquired by the acquisition unit is low (“delay fuel injection timing as the fuel pressure increases” para 9)(paras 7-9,33-43, figs 1-8 especially 1-3,5).  Maitani further teaches his injector configuration and fuel injection timing adjustment based on fuel pressure and catalyst warm up procedure reduces undesirable Hydrocarbon exhaust pollution, para. 7.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Taisuke’s injector configuration with Maitani’s fuel injection direction, and add Maitani’s injection timing adjustment control based on fuel pressure to Taisuke’s control to modify both of Taisuke’s compression stroke injections to reduce undesirable Hydrocarbon exhaust pollution.
In Re 2, Taisuke as modified by Maitani teaches the injection controller performs control such that the fuel injection timing of all times in the compression stroke is advanced earlier than the fuel 
In Re 3, Taisuke as modified by Maitani with Maitani further teaching the injection controller performs control such that a change amount of the fuel injection timing of a last time in the compression stroke is smaller than a change amount of the fuel injection timing of a previous time (Maitani fig 5 shows input of fuel pressure determines injection timing and further injection timing has a variable slope, so that a current small input of fuel pressure change yields small timing change as compared to an earlier larger fuel pressure change yields large timing change, further the steeper slope at the delayed side as compared to the flatter slope at the advanced side results in smaller timing change amounts).
In Re 5, Taisuke further teaches an ignition controller that controls ignition timing of an ignition plug that ignites the fuel in the combustion chamber to timing retarded later than a top dead center of the compression stroke when a predetermined condition that warms up a catalyst is satisfied (exhaust gas temperature raising control or “during heating request” pg 10 para 5, 5th para pg 7, pg 1 catalyst warming up) , the catalyst that purifies exhaust being disposed on an exhaust downstream side of the internal-combustion engine (see fig 1 and pg 1, note pg 10 discussion of retarded ignition timing keeps the compression stroke timing after TDC because the fuel injection timing is after TDC in compression stroke and ignition timing is after fuel injection, ignition timing is retarded during active catalyst warm up, see 35 USC 112b rejection above).
In Re 6, Taisuke is silent as to, however Maitani teaches the ignition controller controls the ignition timing of the ignition plug to timing before the top dead center of the compression stroke (fig 4 optimum injection timing  arrow with dashed line before compression TDC second vertical solid line) when the predetermined condition that warms up the catalyst is not satisfied (the catalyst is warmed up or activated fig 2 S5 Yes into S6 ordinary control which uses fig 4 optimum injection timing before TDC before the effective filing date of the invention (AIA ) to modify Taisuke’s catalyst warm up procedure with Maitani’s timing to reduce undesirable Hydrocarbon exhaust pollution.
In Re 7, Taisuke further teaches a rotation velocity acquisition unit that acquires a rotation velocity (NE) of the internal-combustion engine, wherein the injection controller performs control such that the fuel injection timing of all times in the compression stroke is delayed as compared with the high rotation velocity of the internal-combustion engine when the rotation velocity of the internal-combustion engine is low (pg. 8).
In Re 11, Taisuke further teaches an air-fuel mixture of air and fuel around the ignition plug at ignition timing of the ignition plug that ignites the fuel in the combustion chamber is greater than an average equivalence ratio (rich A/F ratio concentration around the ignition plug) in the combustion chamber (pg 3).
In Re 12, Taisuke as modified by Maitani further teaches the catalyst (“catalyst”) that purifies the exhaust is disposed on the exhaust downstream side of the internal-combustion engine (fig 1), and the injection controller performs control for injecting the fuel at least twice in the compression stroke when the predetermined condition that warms up the catalyst is satisfied (pgs 2,8, when warming up catalyst Taisuke injects twice in compression stroke), 
Taisuke does not teach although Maitani teaches performs control for not injecting the fuel in the compression stroke when the predetermined condition that warms up the catalyst is not satisfied (Maitani teaches injecting fuel in intake stroke when engine warmed up, i.e. post catalyst warm up completion, paras. 5,7,24,30,36). Maitani further teaches his injector configuration and fuel injection before the effective filing date of the invention (AIA ) to modify Taisuke’s catalyst warm up procedure with Maitani’s timing to reduce undesirable Hydrocarbon exhaust pollution.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taisuke JP 2006316721 (machine translation see IDS) in view of Maitani US 2005/0155568 and Morikawa US 6,138,638.
In Re 4, Taisuke teaches the compression stroke injection as described above in re 1.  Taisuke is silent as to however Morikawa teaches the injection controller performs control such that the high pressure value of the fuel is smaller than the low pressure value of the fuel (“the amount of fuel injected from the injector 13 decreases as the fuel pressure Pf increases” col 53 ll 1-17) in a ratio (the mathematical ratio holds true inherently as it has no bearing on outcome or control) of an injection amount in fuel injection of the last time to an injection amount in fuel injection of a time before the last time in the compression stroke (with decreasing press or increasing pressure temporally meeting claim limitations, see 35 USC 112b claim rejection as described above).  Morikawa teaches accurate fuel metering with his method, cols 1-2 and 53).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Taisuke’s injection control with Morikawa’s injection amount and pressure relationship to accurately meter fuel.

(s) 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taisuke JP 2006316721 (machine translation see IDS) in view of Maitani US 2005/0155568 and Irino et al US 2010/0051727.
In Re 8, Taisuke further teaches a cavity (fig 11-13 cavities and spray) is formed on a combustion chamber side in the piston (12), the injection controller sets timing of a fuel spray injected intersects with the cavity to the fuel injection timing of a time immediately before the ignition timing (pg 2 third paragraph “to concentrate the spray injected by row after this in the vicinity of the spark plug. By setting the ignition timing is retarded the flame obtained by the spray in the vicinity of the splug to cause a relatively slow combustion”) of the ignition plug (22)(lateral injection type).
Taisuke does not teach however Irino teaches a first fuel injection hole (81 fig 2) facing a side of the ignition plug (fig 2, shown as a lateral injector) that ignites the fuel in the combustion chamber and a second fuel injection hole (86) facing the cavity side are made in the fuel injection device with extension axis of a gravity center of a fuel spray (fig 2 “plane of spray pattern” and “passing point gravity center position” para 43). Irino further teaches injected from the second fuel injection hole intersects with cavity (“crown” para 43).  Irino further teaches his fuel spray positions are optimum to enhance engine and exhaust performance (para 5).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Taisuke’s parallel injector with his taught lateral injector and Irino’s lateral injector with optimum spray patterns to enhance engine and exhaust performance.
In Re 9, Taisuke as modified by Maitani further teaches the fuel injection device is disposed on an intake port side of the combustion chamber, and the cavity of the piston is formed in a range from the side close to the intake port to a position corresponding to a sliding direction of the piston at an ignition position between positive and negative electrodes of the ignition plug in a surface on a combustion chamber side of the piston (Maitani fig 1).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taisuke JP 2006316721 (machine translation see IDS) in view of Maitani US 2005/0155568 and Isaka US 5,255,649.
In Re 10, Taisuke further teaches an intake controller that closes the valve when control for injecting the fuel is performed at least twice in the compression stroke, wherein the intake port is connected to the combustion chamber in order to supply air (fig 1 pg 1 and valve control inherent to internal combustion engine operation).
Taisuke does not teach although Isaka teaches the intake port includes a partition wall (unlabeled partition wall pictured in fig 10) that divides an inside of the intake port into a first passage (34) through which air flows to a circumferential edge side (construed as “swirl flow” col 6 ll 1-17) of the combustion chamber and a second passage (33) through which air flows to a center of the combustion chamber and a valve (209) that cuts off an air flow to the first passage (col 6 ll 1-17 explicitly teaches swirl flow as activated or not activated via valve 209).  Isaka further teaches swirl improves flame propagation (col 6).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Taisuke’s intake with Isaka’s intake to improve flame propagation.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taisuke JP 2006316721 (machine translation see IDS) in view of Maitani US 2005/0155568 and Higuchi et al US 2016/0348604.
In Re 13, Taisuke does not teach although Higuchi teaches the fuel injection device includes a valve body, a valve seat including a seat surface on which the valve body is seated, a needle that drives the valve body, and a coil through which a drive current passes to drive the needle (figs 1-2), andPage 6 of 10Application No. To be determinedAttorney Docket No. 114046.PC858US the injection controller controls a movement amount of the valve body to a movement amount smaller than before the effective filing date of the invention (AIA ) to add Higuchi’s partial lift to Taisuke’s control for accuracy.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taisuke JP 2006316721 (machine translation see IDS) in view of Maitani US 2005/0155568 and Matsumura et al US 2011/0155097.
In Re 14, Taisuke further teaches the catalyst that purifies the exhaust is disposed on the exhaust downstream side of the internal-combustion engine (see in re 1 and 5 over Taisuke in view of Maitani as described above) , 
Taisuke does not teach however Matsumara teaches the injection controller performs control such that the fuel injection of at least one time is performed in the intake stroke (abstract paras 9-14), and performs control such that injection timing of the intake stroke is advanced (para 9) when the predetermined condition that warms up the catalyst is not satisfied (taken as warmed up engine, see 35 USC 112b rejection above, see Matsumara para 14), as compared with a case where the predetermined condition that warms up the catalyst is satisfied (paras 9-14, where timing is more retarded with warming up of catalyst).  Matsumara further teaches fuel timing control prevents fuel adherence to piston crown preventing particle pollution (paras 4-9).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Taisuke’s catalyst warm up and injection control by adding Masumara’s injection timing to prevent fuel adherence to piston to prevent particle pollution.

(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taisuke JP 2006316721 (machine translation see IDS) in view of Maitani US 2005/0155568 and Hokuto US 2016/0053693.
In Re 15, Taisuke in view of Maitani teaches when the predetermined condition that warms up the catalyst is satisfied, wherein the catalyst that purifies the exhaust (see in re 1 and 5 as taught by Taisuke over Maitani as described above).
Taisuke does not teach however Hokuto teaches a supercharging controller that operates a supercharger such that an intake pressure of the internal-combustion engine is increased higher than an atmospheric pressure (51 52 turbocharger cover page, abstract, para 104); and the supercharger that increases an amount of air taken in by the internal-combustion engine by power of the exhaust are disposed on the exhaust downstream side of the internal-combustion engine.  Hokuto further teaches super charging the intake air to higher than atmospheric pressure to force additional air into engine to increase output fundamental to charged engines (para 104).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Hokuto’s super charger to Taisuke’s engine to increase air intake and power output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record on PTO-892 form teaches fuel injection timing control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/               Primary Examiner, Art Unit 3747